 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARCUS D. WILLIAMS,                               No. 2:18-cv-2773-EFB P
11                         Plaintiff,
12            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
13    SAMUEL D. SOMERS, Jr., et al.,
14                         Defendants.
15

16           Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

18   U.S.C. § 636(b)(1).

19           On May 22, 2019, the court screened plaintiff’s complaint pursuant to 28 U.S.C. § 1915A.

20   ECF No. 6. The court dismissed the complaint, explained the deficiencies therein, and granted

21   plaintiff thirty days in which to file an amended complaint to cure the deficiencies. The order

22   warned plaintiff that failure to file an amended complaint could result in the dismissal of this

23   action. The time for acting has passed and plaintiff has not filed an amended complaint or

24   otherwise responded to the court’s order. Thus, it appears that plaintiff is unable to cure the

25   defects in the complaint.

26           Accordingly, it is ORDERED that the Clerk of the Court randomly assign a United States

27   District Judge to this case.

28   /////
                                                        1
 1          Further, it is RECOMMENDED that this action be DISMISSED without prejudice for the
 2   reasons set forth in the May 22, 2019 order (ECF No. 6).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 8   objections shall be served and filed within fourteen days after service of the objections. The
 9   parties are advised that failure to file objections within the specified time may waive the right to
10   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
11   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: June 26, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
